DETAILED ACTION
Claims 1-20 are pending. Claims dated 07/20/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections to the claims: Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth objections to the claims. 

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 07/20/2022, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20190213438 A1), in view of Gu et al. (US 20180194006 A1), in view of Prisament et al. (US 11235464 B1), and herein after will be referred to as Jones, Gu, and Prisament respectively.

Regarding claim 1, Jones teaches a processor-implemented method for performance analysis of a commercial robot, the method comprising: 
mapping a plurality of obstructions in a space ([0002] The cleaning robot establishes a map of the areas that it has traveled; [0008] The control module can update the map to store information about a plurality of locations, in which for each location, the map can store information about at least one of (i) whether there is a semi-permanent barrier at the location, (ii) whether there is an impermanent barrier at the location, or (iii) how frequent an impermanent barrier appears at the location); 
generating a map of obstructions from the mapped plurality of obstructions, wherein the map of obstructions comprises data related to temporary obstacles during an operation of the commercial robot ([0007-0008] impermanent barrier – frequently moved objects), and wherein the space comprises a plurality of macro locations (Fig. 5-6 plurality of macro areas – i.e., dining room, living room; [0064] For example, the mobile robot may recognize there are three rooms in the house, the first room has one object that does not move and four objects that move from time to time, the second room has one object that does not move, and the third room has two objects that do not move and one object that moves from time to time); 
detecting foot traffic and obstruction abnormalities in each of the plurality of macro locations from the map of obstructions ([0084] The mobile robot 102 includes a learning module 126 that is configured to learn about patterns in the environment, such as foot traffic in a home […] The learning module 126 can determine, e.g., for a given room in the house, which periods of time have less or no foot traffic);
Jones does not explicitly teach detecting foot traffic in each of the plurality of macro locations. 
However, Gu discloses detecting foot traffic in each of the plurality of macro locations (Fig. 4 processing the information to obtain foot-traffic volumes cumulated in a time period in the multiple regions respectively step 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify detecting foot traffic from the map of obstructions as taught by Jones to incorporate the teachings of Gu to include detecting foot traffic in each of the plurality of macro locations, because doing so helps select a cleaning robot most suitable for that region (Gu Fig. 4).
Jones also teaches compiling a correlation matrix from a set of feature vectors, wherein the set of feature vectors is derived for each of the plurality of macro locations from the map of obstructions in the space ([0084] The mobile robot 102 includes a learning module 126 that is configured to learn about patterns in the environment, such as foot traffic in a home. For example, the learning module 126 can be configured to store certain parameter values over time and perform statistical analyses of the stored parameter values to detect patterns in the data).
In Jones, Examiner interprets the limitation “correlation matrix” as a compilation of feature vectors corresponding to “the learning module 126”, where feature vectors, under broadest reasonable interpretation, has been interpreted as stored data, corresponding to “stored certain parameter values over time”.
Jones, in view of Gu does not explicitly teach: the set of feature vectors comprises a duration feature vector that represents a time duration to complete a task by the commercial robot.
However, Prisament teaches a duration feature vector that represents a time duration to complete a task by the commercial robot (Fig. 4 stored activity log data 304 i.e., comprising time the robot started vacuuming and the time the robot stopped vacuuming; col. 8 ln.27-41 the duration data in this implementation includes a table of three task and location correlated duration values. The first, which is correlated with a task of “dishwashing” and a location of “kitchen” has a duration of about 4 minutes and 58 seconds. The second, which is correlated with a task of “vacuuming” and a location of “living room”, has a duration of about 15 minutes and 32 seconds. The third, which is correlated with a task of “vacuuming” and a location of “dining room”, has a duration of about 8 minutes and 3 seconds).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by Jones to incorporate the teachings of Prisament to include the set of feature vectors comprises a duration feature vector that represents a time duration to complete a task by the commercial robot, for the motivation of optimizing the robot tasks, specifically “the aggregated historical task and location correlated duration data may be used collectively for task optimization, or may be compared against the historical task and location correlated duration data for a particular robot or user when optimizing a task” (Prisament col. 7 ln. 57-67 and col. 8 ln.1-2).
Jones also teaches: the set of feature vectors comprises an obstruction feature vector that represents a number of obstructions faced during the time duration ([0084] The learning module 126 may store counts of human presence at each grid point on a map for each time period of the day for each day of the week)
and determining a minimum duration time and a weekday for each of the plurality of macro locations based on the correlation matrix, wherein the minimum duration time is an optimum time and a weekday to dispatch the commercial robot in each of the plurality of macro locations (Fig. 14 task scheduler - calendar which includes time and weekday to dispatch the robot in each of the plurality of macro locations; [0021] The control module can be configured to schedule a cleaning task to be performed at the area during a time period when there is less foot traffic at the area as compared to other time periods; see Examiner Note below regarding interpretation of “an optimum time”).
Under broadest reasonable interpretation, Examiner interprets the dispatched time as taught by Jones is an “optimum” time - (Jones [0021] schedule a cleaning task to be performed at the area during a time period when there is less foot traffic at the area as compared to other time periods; [0024] determine a schedule for cleaning tasks in the environment based on information about time-varying characteristics of at least some of the objects; [0044] schedule the cleaning tasks to be completed before the start time of the party or gathering). 

Regarding claim 2, Jones, as modified (see rejection of claim 1), teaches the method of claim 1. 
Jones, as modified, also teaches wherein the map of obstructions is a database that comprises data related to static and moving obstructions in the space (Jones [0037-0038] storage, learning module establishes model of environment; [0059] machine learning module recognizes objects and changes in position of objects), 
time duration to clean the plurality of macro locations (Jones at least Fig. 14 task scheduler finish cleaning first floor rooms by 4pm on 12/13), 
a number of moving obstacles (Jones [0084] foot-traffic in home; Gu Fig. 4 foot-traffic), 
and a time and a weekday associated with the plurality of macro locations (Jones at least Fig. 14 task scheduler).

Regarding claim 3, Jones, as modified, teaches the method of claim 1.
Jones also teaches further comprising scheduling a dispatchment of the commercial robot for each of the plurality of macro locations based on the determined minimum duration time and the weekday (see rejection of claim 1 cited to Jones Fig. 14 task scheduler and Examiner Note in claim 1 regarding interpretation of “optimum time” for the determined minimum duration time).

Regarding claim 4, Jones, as modified, teaches the method of claim 1.
Jones, as modified, does not explicitly teach wherein the set of feature vectors ([0084] store certain parameter values over time and perform statistical analyses of the stored parameter values to detect patterns in the data) further comprises: a weekday and time feature vector; an area feature vector; and a dirt level feature vector.
However, Jones teaches a weekday and time feature vector (Fig. 14 week and time data); 
an area feature vector; and ([0123] floor area data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by Jones to more explicitly include to include a weekday and time feature vector; an area feature vector, because doing so incorporates additional data for analysis, which by extension, more realistically improves the map/model of the environment generated (Jones [0037]).
As noted in claim 1, under broadest reasonable interpretation, the limitation “feature vector” was interpreted as stored data.
Jones, as modified, does not explicitly teach a dirt level feature vector.
However, Gu also teaches a dirt level feature vector ([0045] the system 100 includes an input subsystem 10 for receiving an input signal related to dirtiness level of an area).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by modified Jones to incorporate the teachings of Gu to include a dirt level feature vector, because doing so incorporates additional data for analysis, which by extension, more realistically improves the map/model of the environment generated.

Regarding claim 5, Jones, as modified, teaches the method of claim 1.
Jones, as modified, does not explicitly teach wherein determining the minimum duration time and the weekday for each of the plurality of macro locations based on the correlation matrix further comprises: determining a minimum value of an obstruction feature vector for each of the plurality of macro locations.
However, Gu also teaches: determining a minimum value of an obstruction feature vector for each of the plurality of macro locations ([0049] Both the first foot-traffic threshold and the first duration threshold set a minimum value for possibly initiating a cleaning task. In other word, if the foot-traffic volume of an area (e.g., a public place) is smaller than the first foot-traffic threshold or the time period for collecting foot-traffic information is shorter than the first duration threshold, the probability for initiating a cleaning task is 0).
In Gu, Examiner interprets the foot-traffic volume data corresponds to “an obstruction feature vector”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Jones to incorporate the teachings of Gu to include determining a minimum value of an obstruction feature vector for each of the plurality of macro locations, because doing so helps determine if “cleaning is necessary for the area” (Gu [0049-0050]).
Jones, as modified, further teaches: and determining the minimum duration time and the weekday for each of the plurality of macro locations (see rejection of claim 1 cited to Jones Fig. 14 task scheduler and interpretation of “optimum time”) based on the minimum value of the obstruction feature vector in the correlation matrix (Gu [0049] cited above).  

Regarding claim 8, Jones teaches a computer system for performance analysis of a commercial robot, the computer system comprising: 
one or more processors (Fig. 2 robot control module 206; [0081] The control module 110 includes one or more data processors that can execute instructions to cause the control module 110 to perform various operations), 
one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories ([0195] …one or more computer programs tangibly embodied in one or more information carriers, such as one or more non-transitory machine-readable media, for execution by, or to control the operation of, one or more data processing apparatus, e.g., a programmable processor), wherein the computer system is capable of performing a method comprising: 
mapping a plurality of obstructions in a space ([0002] The cleaning robot establishes a map of the areas that it has traveled; [0008] The control module can update the map to store information about a plurality of locations, in which for each location, the map can store information about at least one of (i) whether there is a semi-permanent barrier at the location, (ii) whether there is an impermanent barrier at the location, or (iii) how frequent an impermanent barrier appears at the location); 
generating a map of obstructions from the mapped plurality of obstructions, wherein the map of obstructions comprises data related to temporary obstacles during an operation of the commercial robot ([0007-0008] impermanent barrier – frequently moved objects), and wherein the space comprises a plurality of macro locations (Fig. 5-6 plurality of macro areas – i.e., dining room, living room; [0064] For example, the mobile robot may recognize there are three rooms in the house, the first room has one object that does not move and four objects that move from time to time, the second room has one object that does not move, and the third room has two objects that do not move and one object that moves from time to time); 
detecting foot traffic and obstruction abnormalities in 0084] The mobile robot 102 includes a learning module 126 that is configured to learn about patterns in the environment, such as foot traffic in a home […] The learning module 126 can determine, e.g., for a given room in the house, which periods of time have less or no foot traffic).
Jones does not explicitly teach detecting foot traffic in each of the plurality of macro locations. 
However, Gu discloses detecting foot traffic in each of the plurality of macro locations (Fig. 4 processing the information to obtain foot-traffic volumes cumulated in a time period in the multiple regions respectively step 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify detecting foot traffic from the map of obstructions as taught by Jones to incorporate the teachings of Gu to include detecting foot traffic in each of the plurality of macro locations, because doing so helps select a cleaning robot most suitable for that region (Gu Fig. 4).
Jones also teaches compiling a correlation matrix from a set of feature vectors, wherein the set of feature vectors is derived for each of the plurality of macro locations from the map of obstructions in the space ([0084] The mobile robot 102 includes a learning module 126 that is configured to learn about patterns in the environment, such as foot traffic in a home. For example, the learning module 126 can be configured to store certain parameter values over time and perform statistical analyses of the stored parameter values to detect patterns in the data).
In Jones, Examiner interprets the limitation “correlation matrix” as a compilation of feature vectors corresponding to “the learning module 126”, where feature vectors, under broadest reasonable interpretation, has been interpreted as stored data, corresponding to “stored certain parameter values over time”.
Jones, in view of Gu does not explicitly teach: the set of feature vectors comprises a duration feature vector that represents a time duration to complete a task by the commercial robot.
However, Prisament teaches a duration feature vector that represents a time duration to complete a task by the commercial robot (Fig. 4 stored activity log data 304 comprising time the robot started vacuuming and the time the robot stopped vacuuming; col. 8 ln.27-41 the duration data in this implementation includes a table of three task and location correlated duration values. The first, which is correlated with a task of “dishwashing” and a location of “kitchen” has a duration of about 4 minutes and 58 seconds. The second, which is correlated with a task of “vacuuming” and a location of “living room”, has a duration of about 15 minutes and 32 seconds. The third, which is correlated with a task of “vacuuming” and a location of “dining room”, has a duration of about 8 minutes and 3 seconds).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by Jones to incorporate the teachings of Prisament to include the set of feature vectors comprises a duration feature vector that represents a time duration to complete a task by the commercial robot, for the motivation of optimizing the robot tasks, specifically “the aggregated historical task and location correlated duration data may be used collectively for task optimization, or may be compared against the historical task and location correlated duration data for a particular robot or user when optimizing a task” (Prisament col. 7 ln. 57-67 and col. 8 ln.1-2).
Jones also teaches: the set of feature vectors comprises an obstruction feature vector that represents a number of obstructions faced during the time duration ([0084] The learning module 126 may store counts of human presence at each grid point on a map for each time period of the day for each day of the week)
and determining a minimum duration time and a weekday for each of the plurality of macro locations based on the correlation matrix, wherein the minimum duration time is an optimum time and a weekday to dispatch the commercial robot in each of the plurality of macro locations (Fig. 14 task scheduler - calendar which includes time and weekday to dispatch the robot in each of the plurality of macro locations; [0021] The control module can be configured to schedule a cleaning task to be performed at the area during a time period when there is less foot traffic at the area as compared to other time periods; see Examiner Note below regarding interpretation of “an optimum time”).
Under broadest reasonable interpretation, Examiner interprets the dispatched time as taught by Jones is an “optimum” time - (Jones [0021] schedule a cleaning task to be performed at the area during a time period when there is less foot traffic at the area as compared to other time periods; [0024] determine a schedule for cleaning tasks in the environment based on information about time-varying characteristics of at least some of the objects; [0044] schedule the cleaning tasks to be completed before the start time of the party or gathering). 

Regarding claim 9, Jones, as modified (see rejection of claim 8), teaches the computer system of claim 8. 
Jones, as modified, also teaches wherein the map of obstructions is a database that comprises data related to static and moving obstructions in the space (Jones [0037-0038] storage, learning module establishes model of environment; [0059] machine learning module recognizes objects and changes in position of objects), 
time duration to clean the plurality of macro locations (Jones at least Fig. 14 task scheduler finish cleaning first floor rooms by 4pm on 12/13), 
a number of moving obstacles (Jones [0084] foot-traffic in home; Gu Fig. 4 foot-traffic), 
and a time and a weekday associated with the plurality of macro locations (Jones at least Fig. 14 task scheduler).

Regarding claim 10, Jones, as modified, teaches the computer system of claim 8.
Jones also teaches further comprising scheduling a dispatchment of the commercial robot for each of the plurality of macro locations based on the determined minimum duration time and the weekday (see rejection of claim 8 cited to Jones Fig. 14 task scheduler and Examiner Note in claim 8 regarding interpretation of “optimum time” for the determined minimum duration time).

Regarding claim 11, Jones, as modified, teaches the computer system of claim 8.
Jones, as modified, does not explicitly teach wherein the set of feature vectors ([0084] store certain parameter values over time and perform statistical analyses of the stored parameter values to detect patterns in the data) further comprises: a weekday and time feature vector; an area feature vector; and a dirt level feature vector.
However, Jones teaches a weekday and time feature vector (Fig. 14 week and time data); 
and an area feature vector; and ([0123] floor area data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by Jones to more explicitly include to include a weekday and time feature vector; an area feature vector, because doing so incorporates additional data for analysis, which by extension, more realistically improves the map/model of the environment generated (Jones [0037]).
As noted in claim 8, under broadest reasonable interpretation, the limitation “feature vector” was interpreted as stored data.
Jones, as modified, does not explicitly teach a dirt level feature vector.
However, Gu also teaches a dirt level feature vector ([0045] the system 100 includes an input subsystem 10 for receiving an input signal related to dirtiness level of an area).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by modified Jones to incorporate the teachings of Gu to include a dirt level feature vector, because doing so incorporates additional data for analysis, which by extension, more realistically improves the map/model of the environment generated.

Regarding claim 12, Jones, as modified, teaches the computer system of claim 8.
Jones, as modified, does not explicitly teach wherein determining the minimum duration time and the weekday for each of the plurality of macro locations based on the correlation matrix further comprises: determining a minimum value of an obstruction feature vector for each of the plurality of macro locations.
However, Gu also teaches: determining a minimum value of an obstruction feature vector for each of the plurality of macro locations ([0049] Both the first foot-traffic threshold and the first duration threshold set a minimum value for possibly initiating a cleaning task. In other word, if the foot-traffic volume of an area (e.g., a public place) is smaller than the first foot-traffic threshold or the time period for collecting foot-traffic information is shorter than the first duration threshold, the probability for initiating a cleaning task is 0).
In Gu, Examiner interprets the foot-traffic volume data corresponds to “an obstruction feature vector”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Jones to incorporate the teachings of Gu to include determining a minimum value of an obstruction feature vector for each of the plurality of macro locations, because doing so helps determine if “cleaning is necessary for the area” (Gu [0049-0050]).
Jones, as modified, further teaches: and determining the minimum duration time and the weekday for each of the plurality of macro locations (see rejection of claim 8 cited to Jones Fig. 14 task scheduler and interpretation of “optimum time”) based on the minimum value of the obstruction feature vector in the correlation matrix (Gu [0049] cited above).  

Regarding claim 15, Jones teaches a computer program product for performance analysis of a commercial robot, the computer program product comprising: 
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising ([0195] …one or more computer programs tangibly embodied in one or more information carriers, such as one or more non-transitory machine-readable media, for execution by, or to control the operation of, one or more data processing apparatus, e.g., a programmable processor):
program instructions to map a plurality of obstructions in a space ([0002] The cleaning robot establishes a map of the areas that it has traveled; [0008] The control module can update the map to store information about a plurality of locations, in which for each location, the map can store information about at least one of (i) whether there is a semi-permanent barrier at the location, (ii) whether there is an impermanent barrier at the location, or (iii) how frequent an impermanent barrier appears at the location); 
program instructions to generate a map of obstructions from the mapped plurality of obstructions, wherein the map of obstructions comprises data related to temporary obstacles during an operation of the commercial robot ([0007-0008] impermanent barrier – frequently moved objects), and wherein the space comprises a plurality of macro locations (Fig. 5-6 plurality of macro areas – i.e., dining room, living room; [0064] For example, the mobile robot may recognize there are three rooms in the house, the first room has one object that does not move and four objects that move from time to time, the second room has one object that does not move, and the third room has two objects that do not move and one object that moves from time to time); 
program instructions to detect foot traffic and obstruction abnormalities in 0084] The mobile robot 102 includes a learning module 126 that is configured to learn about patterns in the environment, such as foot traffic in a home […] The learning module 126 can determine, e.g., for a given room in the house, which periods of time have less or no foot traffic);
Jones does not explicitly teach program instructions to detect foot traffic in each of the plurality of macro locations. 
However, Gu discloses detecting foot traffic in each of the plurality of macro locations (Fig. 4 processing the information to obtain foot-traffic volumes cumulated in a time period in the multiple regions respectively step 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify detecting foot traffic from the map of obstructions as taught by Jones to incorporate the teachings of Gu to include detecting foot traffic in each of the plurality of macro locations, because doing so helps select a cleaning robot most suitable for that region (Gu Fig. 4).
Jones also teaches program instructions to compile a correlation matrix from a set of feature vectors, wherein the set of feature vectors is derived for each of the plurality of macro locations from the map of obstructions in the space ([0084] The mobile robot 102 includes a learning module 126 that is configured to learn about patterns in the environment, such as foot traffic in a home. For example, the learning module 126 can be configured to store certain parameter values over time and perform statistical analyses of the stored parameter values to detect patterns in the data).
In Jones, Examiner interprets the limitation “correlation matrix” as a compilation of feature vectors corresponding to “the learning module 126”, where feature vectors, under broadest reasonable interpretation, has been interpreted as stored data, corresponding to “stored certain parameter values over time”.
Jones, in view of Gu does not explicitly teach: the set of feature vectors comprises a duration feature vector that represents a time duration to complete a task by the commercial robot.
However, Prisament teaches a duration feature vector that represents a time duration to complete a task by the commercial robot (Fig. 4 stored activity log data 304 comprising time the robot started vacuuming and the time the robot stopped vacuuming; col. 8 ln.27-41 the duration data in this implementation includes a table of three task and location correlated duration values. The first, which is correlated with a task of “dishwashing” and a location of “kitchen” has a duration of about 4 minutes and 58 seconds. The second, which is correlated with a task of “vacuuming” and a location of “living room”, has a duration of about 15 minutes and 32 seconds. The third, which is correlated with a task of “vacuuming” and a location of “dining room”, has a duration of about 8 minutes and 3 seconds).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by Jones to incorporate the teachings of Prisament to include the set of feature vectors comprises a duration feature vector that represents a time duration to complete a task by the commercial robot, for the motivation of optimizing the robot tasks, specifically “the aggregated historical task and location correlated duration data may be used collectively for task optimization, or may be compared against the historical task and location correlated duration data for a particular robot or user when optimizing a task” (Prisament col. 7 ln. 57-67 and col. 8 ln.1-2).
Jones also teaches: the set of feature vectors comprises an obstruction feature vector that represents a number of obstructions faced during the time duration ([0084] The learning module 126 may store counts of human presence at each grid point on a map for each time period of the day for each day of the week)
and program instructions to determine a minimum duration time and a weekday for each of the plurality of macro locations based on the correlation matrix, wherein the minimum duration time is an optimum time and a weekday to dispatch the commercial robot in each of the plurality of macro locations (Fig. 14 task scheduler - calendar which includes time and weekday to dispatch the robot in each of the plurality of macro locations; [0021] The control module can be configured to schedule a cleaning task to be performed at the area during a time period when there is less foot traffic at the area as compared to other time periods; see Examiner Note below regarding interpretation of “an optimum time”).
Under broadest reasonable interpretation, Examiner interprets the dispatched time as taught by Jones is an “optimum” time - (Jones [0021] schedule a cleaning task to be performed at the area during a time period when there is less foot traffic at the area as compared to other time periods; [0024] determine a schedule for cleaning tasks in the environment based on information about time-varying characteristics of at least some of the objects; [0044] schedule the cleaning tasks to be completed before the start time of the party or gathering). 

Regarding claim 16, Jones, as modified (see rejection of claim 15), teaches the computer program product of claim 15. 
Jones, as modified, also teaches wherein the map of obstructions is a database that comprises data related to static and moving obstructions in the space (Jones [0037-0038] storage, learning module establishes model of environment; [0059] machine learning module recognizes objects and changes in position of objects), 
time duration to clean the plurality of macro locations (Jones at least Fig. 14 task scheduler finish cleaning first floor rooms by 4pm on 12/13), 
a number of moving obstacles (Jones [0084] foot-traffic in home; Gu Fig. 4 foot-traffic), 
and a time and a weekday associated with the plurality of macro locations (Jones at least Fig. 14 task scheduler).

Regarding claim 17, Jones, as modified, teaches the computer program product of claim 15.
Jones also teaches further comprising program instructions to schedule a dispatchment of the commercial robot for each of the plurality of macro locations based on the determined minimum duration time and the weekday (see rejection of claim 15 cited to Jones Fig. 14 task scheduler and Examiner Note in claim 15 regarding interpretation of “optimum time” for the determined minimum duration time).

Regarding claim 18, Jones, as modified, teaches the computer program product of claim 15.
Jones, as modified, does not explicitly teach wherein the set of feature vectors ([0084] store certain parameter values over time and perform statistical analyses of the stored parameter values to detect patterns in the data) further comprises: a weekday and time feature vector; an area feature vector; and a dirt level feature vector.
However, Jones teaches a weekday and time feature vector (Fig. 14 week and time data); 
and an area feature vector; and ([0123] floor area data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by Jones to more explicitly include to include a weekday and time feature vector; an area feature vector, because doing so incorporates additional data for analysis, which by extension, more realistically improves the map/model of the environment generated (Jones [0037]).
As noted in claim 15, under broadest reasonable interpretation, the limitation “feature vector” was interpreted as stored data.
Jones, as modified, does not explicitly teach a dirt level feature vector.
However, Gu also teaches a dirt level feature vector ([0045] the system 100 includes an input subsystem 10 for receiving an input signal related to dirtiness level of an area).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the set of feature vectors as taught by modified Jones to incorporate the teachings of Gu to include a dirt level feature vector, because doing so incorporates additional data for analysis, which by extension, more realistically improves the map/model of the environment generated.

Regarding claim 19, Jones, as modified, teaches the computer program product of claim 15.
Jones, as modified, does not explicitly teach wherein program instructions to determine the minimum duration time and the weekday for each of the plurality of macro locations based on the correlation matrix further comprises: program instructions to determine a minimum value of an obstruction feature vector for each of the plurality of macro locations.
However, Gu also teaches: program instructions to determine a minimum value of an obstruction feature vector for each of the plurality of macro locations ([0049] Both the first foot-traffic threshold and the first duration threshold set a minimum value for possibly initiating a cleaning task. In other word, if the foot-traffic volume of an area (e.g., a public place) is smaller than the first foot-traffic threshold or the time period for collecting foot-traffic information is shorter than the first duration threshold, the probability for initiating a cleaning task is 0).
In Gu, Examiner interprets the foot-traffic volume data corresponds to “an obstruction feature vector”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Jones to incorporate the teachings of Gu to include program instructions to determine a minimum value of an obstruction feature vector for each of the plurality of macro locations, because doing so helps determine if “cleaning is necessary for the area” (Gu [0049-0050]).
Jones, as modified, further teaches: and program instructions to determine the minimum duration time and the weekday for each of the plurality of macro locations (see rejection of claim 15 cited to Jones Fig. 14 task scheduler and interpretation of “optimum time”) based on the minimum value of the obstruction feature vector in the correlation matrix (Gu [0049] cited above).  

Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Gu, in view of Prisament, in further view of Bhatt et al. (US 20170142684 A1) and herein after will be referred to as Bhatt.

Regarding claim 6, Jones, as modified, teaches the method of claim 1.
Jones does not explicitly teach wherein the plurality of macro locations are determined by dividing the space using geofencing techniques. 
However, Gu also teaches wherein the plurality of macro locations are determined by dividing the space using Fig. 6 dispatch algorithm dividing step 24; [0083] the operation scheme 600 includes a dispatch algorithm 02 for intelligently dispatching a cleaning robot to perform the cleaning task assigned for a particular area. Optionally, the dispatch algorithm 02 includes selecting one or more cleaning robots, dividing the area associated with the cleaning task optionally into two or more regions…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of macro locations as taught by Jones to incorporate the teachings of Gu to include determined by dividing the space using techniques, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “obtaining divided areas”.
Jones, as modified, does not explicitly teach that the technique is a geofencing technique.
However, Bhatt discloses a geofencing technique that divides the space ([0038] In an embodiment, the area 104 can be divided into plurality of grids such as grid 110a, 110b, 110c and 110d respectively. The grids can be identified based on geo fencing in the area 104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the technique of dividing the space as taught by modified Jones to incorporate the teachings of Bhatt to include that the technique to divide the space is a geofencing technique, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “obtaining divided areas”.

Regarding claim 13, Jones, as modified, teaches the computer system of claim 8.
Jones does not explicitly teach wherein the plurality of macro locations are determined by dividing the space using geofencing techniques. 
However, Gu also teaches wherein the plurality of macro locations are determined by dividing the space using Fig. 6 dispatch algorithm dividing step 24; [0083] the operation scheme 600 includes a dispatch algorithm 02 for intelligently dispatching a cleaning robot to perform the cleaning task assigned for a particular area. Optionally, the dispatch algorithm 02 includes selecting one or more cleaning robots, dividing the area associated with the cleaning task optionally into two or more regions…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of macro locations as taught by Jones to incorporate the teachings of Gu to include determined by dividing the space using techniques, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “obtaining divided areas”.
Jones, as modified, does not explicitly teach that the technique is a geofencing technique.
However, Bhatt discloses a geofencing technique that divides the space ([0038] In an embodiment, the area 104 can be divided into plurality of grids such as grid 110a, 110b, 110c and 110d respectively. The grids can be identified based on geo fencing in the area 104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the technique of dividing the space as taught by modified Jones to incorporate the teachings of Bhatt to include that the technique to divide the space is a geofencing technique, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “obtaining divided areas”.

Regarding claim 20, Jones, as modified, teaches the computer program product of claim 15.
Jones does not explicitly teach wherein the plurality of macro locations are determined by dividing the space using geofencing techniques. 
However, Gu also teaches wherein the plurality of macro locations are determined by dividing the space using Fig. 6 dispatch algorithm dividing step 24; [0083] the operation scheme 600 includes a dispatch algorithm 02 for intelligently dispatching a cleaning robot to perform the cleaning task assigned for a particular area. Optionally, the dispatch algorithm 02 includes selecting one or more cleaning robots, dividing the area associated with the cleaning task optionally into two or more regions…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of macro locations as taught by Jones to incorporate the teachings of Gu to include determined by dividing the space using techniques, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “obtaining divided areas”.
Jones, as modified, does not explicitly teach that the technique is a geofencing technique.
However, Bhatt discloses a geofencing technique that divides the space ([0038] In an embodiment, the area 104 can be divided into plurality of grids such as grid 110a, 110b, 110c and 110d respectively. The grids can be identified based on geo fencing in the area 104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the technique of dividing the space as taught by modified Jones to incorporate the teachings of Bhatt to include that the technique to divide the space is a geofencing technique, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “obtaining divided areas”.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Gu, in view of Prisament, in further view of Pham et al. (US 20210133348 A1) and herein after will be referred to as Pham.

Regarding claim 7, Jones, as modified, teaches the method of claim 1.
Jones also teaches wherein the correlation matrix is a file having a dataset in a see rejection of claim 1 cited to Jones [0084] the learning module 126 can be configured to store certain parameter values over time and perform statistical analyses of the stored parameter values to detect patterns in the data. The learning module 126 may store counts of human presence at each grid point on a map for each time period of the day for each day of the week.).
Jones does not explicitly disclose the dataset is in a tabulated format.
However, Pham discloses that a dataset may be in a tabulated format ([0023] Another machine learning algorithm may correspond to organizing the dataset in a tabular format, and looking at the meta-data associated with each row or each column).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the dataset as taught by modified Jones to incorporate the teachings of Pham to include the dataset is in a tabulated format, because doing so puts the data in an organized manner, and by extension, may make conducting statistical correlations between column and/or row variables in the dataset easier (Pham [0023]).

Regarding claim 14, Jones, as modified, teaches the computer system of claim 8.
Jones also teaches wherein the correlation matrix is a file having a dataset in a see rejection of claim 8 cited to Jones [0084] the learning module 126 can be configured to store certain parameter values over time and perform statistical analyses of the stored parameter values to detect patterns in the data. The learning module 126 may store counts of human presence at each grid point on a map for each time period of the day for each day of the week.).
Jones does not explicitly disclose the dataset is in a tabulated format.
However, Pham discloses that a dataset may be in a tabulated format ([0023] Another machine learning algorithm may correspond to organizing the dataset in a tabular format, and looking at the meta-data associated with each row or each column).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the dataset as taught by modified Jones to incorporate the teachings of Pham to include the dataset is in a tabulated format, because doing so puts the data in an organized manner, and by extension, may make conducting statistical correlations between column and/or row variables in the dataset easier (Pham [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11274929 B1: Afrouzi et al. discloses a robot constructing a map while performing work

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661